 Case 8:20-cr-00206-TPB-AEP Document 39 Filed 07/01/20 Page 1 of 8 PageID 366



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                              Case No.: 8:20-cr-206-T-60AEP

MUHAMMED MOMTAZ AL-AZHARI,

      Defendant.
                                       /

ORDER DENYING DEFENDANT’S "MOTION TO REVOKE DETENTION ORDER”

      This matter is before the Court on Defendant’s “Motion to Revoke Detention

Order.” (Doc. 27). On May 27, 2020, United States Magistrate Judge Elizabeth A.

Jenkins held a detention hearing and preliminary examination and concluded that

detention is warranted. (Docs. 13; 30). Subsequently, on June 2, 2020, Judge Jenkins

entered an order of detention pending trial, finding that detention is warranted

because there are no conditions of release – financial or otherwise – that would

reasonably assure Defendant’s future appearance in court and the safety of the

community. (Doc. 17). Defendant moved for reconsideration of the detention order.

(Docs. 19; 22). Judge Jenkins denied the motion for reconsideration. (Doc. 23).

      Defendant now moves to revoke the detention order, arguing that the

magistrate judge erred in finding that a statutory presumption arises because there is

not probable cause that Defendant committed the offense of attempting to provide

material support to a foreign terrorist organization. (Doc. 27). However, Defendant

argues that even if a presumption did arise, the evidence against him is so weak that

the presumption is easily rebutted, and that Defendant’s history and circumstances

                                       Page 1 of 8
 Case 8:20-cr-00206-TPB-AEP Document 39 Filed 07/01/20 Page 2 of 8 PageID 367



further rebut any presumption. Finally, Defendant argues that the Government failed

to show that no combination of conditions would reasonably assure Defendant’s

appearance and the safety of the community.

      The Government filed a response in opposition on June 18, 2020. (Doc. 32). The

Government contends that there is sufficient probable cause in this case, and that the

magistrate judge properly detained Defendant because he presents a serious risk of

flight and a danger to the community.

                                     Background

      Defendant Muhammed Momtaz Al-Azhari has been charged with attempting to

provide material support or resources to a designated foreign terrorist organization, in

violation of 18 U.S.C. § 2339B. According to the allegations of the complaint,

Defendant – a 23-year old American citizen – acquired weapons and other equipment

(including a military-style bullet-proof vest, laser pointer, GPS tracking device,

camera drone, backpack with charging cable, and face mask, as well as car fuel trap

solvent filter which can be used to make silencers) for the purpose of carrying out

attacks on individuals in this community in support of the foreign terrorist

organization known as the Islamic State of Iraq and al-Sham (“ISIS”). In his

interactions with an FBI confidential source, Defendant expressed his hatred of the

United States, his support of ISIS, and his admiration for Omar Mateen, the

individual who carried out the Pulse nightclub shootings in Orlando, Florida in 2018.

He consumed ISIS propaganda and made statements including “I want to join ISIS”

and “I am ISIS” on several different occasions.

      Defendant was observed by law enforcement driving to various sites, including

                                        Page 2 of 8
 Case 8:20-cr-00206-TPB-AEP Document 39 Filed 07/01/20 Page 3 of 8 PageID 368



the Pulse nightclub in Orlando, the FBI field office in Tampa, and Honeymoon Island

in Pinellas County. According to the FBI agent affidavit supporting the complaint and

testimony at the detention hearing, Defendant’s visits to these sites, acquisition of

weapons, and other conduct, along with his statements, are consistent with an

extremist ideology that encourages “lone-wolf terrorist attacks against individuals in

the United States.”

                                   Legal Standard

      “A district court’s review of a magistrate judge’s detention order is de novo.”

United States v. Hollingberry, No. 20-03058MJ-001-PHX-MTM, 2020 WL 2771773, at

*1 (D. Ariz. May 28, 2020) (citing United States v. Koenig, 912 F.2d 1190, 1193 (9th

Cir. 1990)). The district court must examine the evidence that was before the

magistrate judge to make its own independent determination, with no deference. Id.

      When deciding whether there are conditions of release that will reasonably

assure the appearance of a defendant and the safety of the community, the Court

considers four factors:

      (1) the nature and circumstances of the offense charged, including
      whether the offense is a crime of violence, a violation of section 1591, a
      Federal crime of terrorism, or involves a minor victim or a controlled
      substance, firearm, explosive, or destructive device;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including—

             (A) the person’s character, physical and mental condition, family
             ties, employment, financial resources, length of residence in the
             community, community ties, past conduct, history relating to drug
             or alcohol abuse, criminal history, and record concerning
             appearance at court proceedings; and


                                        Page 3 of 8
 Case 8:20-cr-00206-TPB-AEP Document 39 Filed 07/01/20 Page 4 of 8 PageID 369



             (B) whether, at the time of the current offense or arrest, the person
             was on probation, on parole, or on other release pending trial,
             sentencing, appeal, or completion of sentence for an offense under
             Federal, State, or local law; and

      (4) the nature and seriousness of the danger to any person or the
      community that would be posed by the person’s release. In considering
      the conditions of release described in subsection (c)(1)(B)(xi) or
      (c)(1)(B)(xii) of this section, the judicial officer may upon his own motion,
      or shall upon the motion of the Government, conduct an inquiry into the
      source of the property to be designated for potential forfeiture or offered
      as collateral to secure a bond, and shall decline to accept the designation,
      or the use as collateral, of property that, because of its source, will not
      reasonably assure the appearance of the person as required.

See 18 U.S.C. § 3142(g); United States v. English, No. 1:15-CR-00017-GNS, 2015 WL

9307326, at *1 (W.D. Ky. Dec. 21, 2015). If, following a hearing, a court “finds that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community,” the court

must order the detention of the person before trial. 18 U.S.C. § 3142(e)(1). This

finding must be supported by clear and convincing evidence. 18 U.S.C. § 3142(f). A

rebuttable presumption arises that no condition or combination of conditions will

reasonably assure future appearances of the person and the safety of the community if

the court finds that there is probable cause to believe that the person committed an

offense listed in § 2332b(g)(5)(B), for which a maximum term of imprisonment of ten or

more years is prescribed. See 18 U.S.C. § 3142(e)(3)(c).

                                       Analysis

      After an independent and de novo review of the record – including the transcript

of the May 27, 2020, hearing, the complaint, the pretrial services report, and the

parties’ filings – the undersigned finds that due to the nature of the charge against


                                        Page 4 of 8
    Case 8:20-cr-00206-TPB-AEP Document 39 Filed 07/01/20 Page 5 of 8 PageID 370



Defendant, a rebuttable presumption exists in favor of detention. Even if the

presumption did not arise, the Court finds that Defendant presents a high risk of

flight and a serious danger to the community should he be released pending trial.

Each of the § 3142(g) factors weighs in favor of detention.

         The Nature and Circumstances of the Offense Charged -- The offense of

attempting to provide material support or resources to a designated foreign terrorist

organization, a violation of 28 U.S.C. § 2339B, is a serious offense that carries a

maximum penalty of up to twenty years in prison upon conviction. Because of the

nature of the charge, there is a statutory presumption that no conditions of release

will reasonably assure Defendant’s appearance in court and the safety of the

community. See 18 U.S.C. § 3142(e)(3)(c) (subject to rebuttal, presumption arises that

no condition or combination of conditions will reasonably assure future appearances of

the person and the safety of the community if court finds that there is probable cause

to believe that the person committed an offense listed in § 2332b(g)(5)(B), for which a

maximum term of imprisonment of ten or more years is prescribed); 18 U.S.C. §

2332(g)(5)(B) (federal crime of terrorism includes an offense that is a violation of §

2339B, relating to providing material support to terrorist organizations). Here, the

Court finds that there is sufficient probable cause to support the charge against

Defendant. 1 See United States v. Augustin, 661 F.3d 1105, 1119 (11th Cir. 2011).


1
  Judge Jenkins carefully considered this issue and invited the parties to provide supplemental briefing as to whether
there was sufficient probable cause to believe that Defendant was attempting to provide material support or resources
(personnel) to a designated foreign terrorist organization. After reviewing the supplemental briefing (Docs. 15; 19),
Judge Jenkins reaffirmed her finding that there was sufficient probable cause. The Court has thoroughly reviewed the
supplemental authorities and finds that probable cause exists. The Government does not need to prove that Defendant is
under the direction or control of a foreign terrorist organization, only that he attempted to provide one or more
individuals to work under the direction or control of the terrorist organization. See United States v. Jones, 383 F. Supp.
3d 810, 816 (N.D. Ill. 2019).
                                                      Page 5 of 8
 Case 8:20-cr-00206-TPB-AEP Document 39 Filed 07/01/20 Page 6 of 8 PageID 371



Defendant has not produced sufficient evidence to rebut this presumption. But even if

a statutory presumption did not exist, this factor would still weigh heavily in favor of

detention due to the nature of the charge and supporting factual allegations.

      The Weight of the Evidence -- Here the Government has provided strong

evidence of Defendant’s guilt. According to FBI Agent Hazel’s sworn testimony, the

Government’s case is supported by law enforcement surveillance, videos of Defendant,

internet search histories, and information from confidential informants. But perhaps

most importantly, the Government has offered Defendant’s own words against him

including, but not limited to, statements that he hates the United States; he wanted to

kill at least fifty people; he admired the Pulse nightclub attacker, and “I want to join

ISIS” and “I am ISIS.”

      History and Characteristics of the Person -- The Court must take into account

the Defendant’s history and characteristics, including his “character, physical and

mental condition, family ties, employment, financial resources, length of residence in

the community, community ties, past conduct, history relating to drug or alcohol

abuse, criminal history, record concerning appearance at court proceedings, and . . .

whether, at the time of the current offense or arrest, the person was on probation, on

parole, or on other release pending trial, sentencing, appeal, or completion of sentence

for an offense under Federal, State, or local law.” 18 U.S.C. § 3142(g)(3)(A), (B).

      Defendant has self-reported a history of mental health issues, which was

corroborated by a family member. He does not appear to have a history of substance

abuse. However, his mental health history weighs in favor of detention because it

demonstrates both a risk of flight and an extreme risk of danger to the community.

                                        Page 6 of 8
    Case 8:20-cr-00206-TPB-AEP Document 39 Filed 07/01/20 Page 7 of 8 PageID 372



        Although Defendant has familial ties to the Tampa community, Defendant has

lived in Syria, Dubai, and Saudi Arabia for most of his life. He was born in California

in 1997, but he lived with his family in Syria, Dubai, and Saudi Arabia between 2001

and 2018. He has only resided in Tampa since October 2019, after relocating from

California. Defendant’s lack of significant ties to this community and his ties to

foreign countries present a risk of flight and weigh in favor of detention.

        Defendant has a lack of financial ties to the community, and he lacks stable

employment. These factors also present a risk of flight, weighing in favor of detention.

        At the time of the offense and his arrest, Defendant was on release pending trial

for a state law offense. On May 1, 2020, Defendant was arrested in Tampa on a state

charge for carrying a concealed weapon. 2 His bond conditions prohibited him from

possessing or acquiring firearms. Yet, the Government has provided evidence to show

that a few weeks later, Defendant purchased a pistol, silencer, and ammunitions clips

from a confidential informant. Although his criminal history in the United States

appears limited to this state law offense, Defendant was previously convicted of

terrorism-related offenses in Saudi Arabia. Defendant’s criminal history weighs

heavily in favor of detention.

        Nature and Seriousness of the Danger to any Person or the Community Posed by

Release -- According to the complaint, Defendant was preparing himself for a deadly

attack in support of ISIS by obtaining weapons and tactical gear. He scouted potential

targets, including a local beach and law enforcement buildings. He told a confidential



2The Court notes that on June 2, 2020, the State of Florida filed a notice of nolle prosequi, and the case
has since been dismissed.
                                               Page 7 of 8
    Case 8:20-cr-00206-TPB-AEP Document 39 Filed 07/01/20 Page 8 of 8 PageID 373



informant that he did not want to kill just four or five people, but at least fifty. These

allegations, and the evidence supporting the allegations, weigh heavily in favor of

detention.

                                           Conclusion

        The Court concludes that the United States has met its burden in proving by

clear and convincing evidence that Defendant is not entitled to pretrial release. There

is a presumption in favor of detention due to the charge against him, and Defendant

has failed to rebut that presumption. Even if there was no statutory presumption, the

§ 3142(g) factors weigh heavily in favor of detention. The Court specifically finds that

there is no condition, or combination of conditions, that will reasonably assure

Defendant’s appearance at future court proceedings or the safety of the community.

Defendant’s proffered bond conditions of home detention, supervision by a family

member, and other conditions are inadequate. 3 Consequently, Defendant’s “Motion to

Revoke Detention Order” (Doc. 27) is DENIED.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 1st day of July,

2020.




                                                   TOM BARBER
                                                   UNITED STATES DISTRICT JUDGE




3It is notable that Defendant argues that a firearms restriction would be an appropriate condition of
release when the Government has presented evidence that he violated a similar restriction imposed as a
condition of his pretrial release on a state charge.
                                             Page 8 of 8
